Case 1:19-cv-00940-PLM-PJG ECF No. 40-4, PageID.189 Filed 12/10/20 Page 1 of 5




                        EXHIBIT 3
Case 1:19-cv-00940-PLM-PJG ECF No. 40-4, PageID.190 Filed 12/10/20 Page 2 of 5




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


LORI LYNN HEETHUIS,

       Plaintiff,
                                                    Case No. 1:19-cv-00940
-vs-
                                                    HON: PAUL L. MALONEY
COUNTY OF MUSKEGON; and,
RYAN BOIKE, Individually,

     Defendants.
____________________________________________/

STEPHEN R. DREW (24323)             ROSATI SCHULTZ JOPPICH
ADAM C. STURDIVANT (P72285)         & AMTSBUECHLER PC
DREW, COOPER & ANDING               LAURA       S.    AMTSBUECHLER
Attorneys for Plaintiff             (P36972)
80 Ottawa Avenue, NW, Suite 200     MELANIE M. HESANO (P82519)
Grand Rapids, MI 49503              Attorneys for Defendants
(616) 454-8300                      27555 Executive Drive, Suite 250
sdrew@dca-lawyers.com               Farmington Hills, MI 48331
asturdivant@dca-lawyers.com         (248) 489-4100
                                    lamtsbuechler@rsjalaw.com
                                    mhesano@rsjalaw.com
_____________________________________________/

            DEFENDANTS’ THIRD REQUEST FOR PRODUCTION OF
                     DOCUMENTS TO PLAINTIFF

       Defendants, County of Muskegon and Ryan Boike, through their attorneys,

ROSATI SCHULTZ JOPPICH & AMTSBUECHLER, P.C., pursuant to Fed. R.

Civ. P. 34, submits its Third Request for Production to Plaintiff:

       1.     Produce for inspection the cell phone chip(s) from Plaintiff’s previous
Case 1:19-cv-00940-PLM-PJG ECF No. 40-4, PageID.191 Filed 12/10/20 Page 3 of 5




Samsung cell phone device(s) about which Plaintiff testified at her deposition.

Inspection shall occur on November 9, 2020 at Rosati, Schultz, Joppich &

Amtsbuechler, PC’s Lansing Office at 10:00 a.m. or an alternative time, place, and

location mutually agreeable by both parties. Defendants would like to inspect the

phone chip(s) for the following, related to the allegations of this lawsuit:

             a. Video recordings;

             b. Audio recordings;

             c. Text messages; and

             d. Voicemails.

RESPONSE:

      2.     Produce for inspection the cell phone(s) used by Plaintiff in 2017, 2018

and 2019. Inspection shall occur on November 9, 2020 at Rosati, Schultz, Joppich

& Amtsbuechler, PC’s Lansing Office at 10:00 a.m. or an alternative time, place,

and location mutually agreeable by both parties. Defendants would like to inspect

the cell phone(s) Plaintiff used by in 2017, 2018 and 2019 for the following related

to the allegations of this lawsuit:

             a. Video recordings;

             b. Audio recordings;

             c. Text messages; and

             d. Voicemails.


                                           2
Case 1:19-cv-00940-PLM-PJG ECF No. 40-4, PageID.192 Filed 12/10/20 Page 4 of 5




RESPONSE:

         3.        Produce in electronic form all audio recordings of conversations by or

with employees of Muskegon County or the Muskegon County Sheriff which were

recorded by Plaintiff, whether on her phone or any other device.

RESPONSE:

                                                        ROSATI, SCHULTZ, JOPPICH
                                                        & AMTSBUECHLER, P.C.

                                                        /s/ Melanie M. Hesano
                                                        Laura S. Amtsbuechler (P36972)
                                                        Melanie M. Hesano (P82519)
                                                        Attorneys for Defendants
                                                        27555 Executive Drive, Suite 250
                                                        Farmington Hills, MI 48331
                                                        (248) 489-4100


Dated:             October 27, 2020


                     PROOF OF SERVICE

The undersigned certifies that the foregoing was served upon
all parties to the above cause to each of the attorneys/parties of
record herein at their respective addresses disclosed on the
pleadings on 10-27-20.

BY:           U.S. Mail                 Telefacsimile
              Hand Delivered            Overnight courier
              Federal Express           Other: E-mail

Signature: /s/ Julie Doll




                                                            3
Case 1:19-cv-00940-PLM-PJG ECF No. 40-4, PageID.193 Filed 12/10/20 Page 5 of 5




I DECLARE UNDER THE PENALTY OF PERJURY THAT THE ABOVE
AND FOREGOING ANSWERS ARE TRUE, COMPLETE AND CORRECT TO
THE BEST OF MY INFORMATION, KNOWLEDGE AND BELIEF.



                                          ______________________________
                                          LORI HEETHUIS

Subscribed and sworn before me this _______
day of ___________________ , 2020

____________________________________
Notary Public
My Commission Expires: _______________




                                      4
